*711Tlie opinion of the Court was delivered by
Fenner, J.
This is a petitory action, brought by the legal representatives of Jean Louis, deceased, to recover certain lands in the possession of the several defendants.
The title set forth in the petition is as follows: “ That said property belongs to your petitioners for having inherited the same from Jean Louis, f. m. c., who had title thereto by virtue of a confirmation from Congress and by a patent issued in or about the year 1880 or 1881 by the government of the United States in favor of said Jean Louis.”
In support of this title, plaintiffs offer: 1st, a report or decision of the Register of the Land Office, dated Nov. 10, 1880; 2d, a certificate of survey by the Surveyor General of Louisiana, dated Dec. 13, 1881; 3d, a patent from the United States government, dated January 16, 1882.
From these documents it appears that the claim of Louisas based upon a purchase by him from Smille Bourse, who held under a Spanish grant, and occupation and cultivation for eighteen consecutive^years preceding December 22, 1815, upon a certificate of survey made by the United States Surveyor, dated June 22,1814, and upon confirmation by act of Congress, approved February 25, 1825.
The decision of the Register simply recognizes the validity of the foregoing claim, but concludes as follows: “ This decision^shall in nowise be considered as precluding a legal investigation and decision by the proper judicial tribunal as between the parties to the above conflict of claims, but shall only operate on the part of the United States as a relinquishment of all title to the land in question.”
The patent also contains the statement that “ this patent shall only operate as a relinquishment of title on the part of the'United States, and shall, in no manner, interfere with any valid adverse right to .the same land, nor be construed to preclude a legal investigation and decision by the proper judicial tribunal between the adverse claimants to said land.”
From the foregoing it is apparent that these documents do not operate, or purport to operate, as a present conveyance of the lands, but are a recognition of a prior divertiture dating back to the Spanish regime, from which date, unquestionably, the land covered by it was severed from the public domain, had passed into private ownership, and was subject to all the modes of acquiring ownership provided by law.
The defendants claim under Spanish grants yet more ancient and equally confirmed by the government of the United States.
*712If the confiictof the original titles was open to investigation, the only questions that would arise would he: Which grant embraced the land in controversy? and, in case it was covered by both, which was the superior title ? But, however those questions might be decided, there could not he the slightest doubt that the land had passed into private ownership before the cession to the Unit id States, and never became incorporated into the public domain of t he latter, and that, therefore, the confirmations, patents and other dealings of the United States government with reference thereto were simply reeognitivp and intended and purporting to operate as mere quit-claims.
There is, therefore, no obstacle to the right of defendants to plead prescription against the action brought by plaintiffs. Lavidau vs. Trinchard, 35 Ann. 540.
They have pleaded the prescription of ten and thirty years, and the former was maintained by the judge a quo.
His decision is manifestly correct.
This land has been held and dealt with as owners by defendants and their authors from a very ancient date. Their possession and occupation for moro than ten years prior to the institution of this suit have been complete and unequivocal. Their good faith does not admit of question. Their titles rest on sales fully translative of property received from persons whom, without doubt, they believed to be the real owners. It is only necessary to read the articles of the Code treating of this prescription to see that defendants’ possession combines every element therein prescribed as necessary to support the plea. C. C. Arts. 3478 to 3498; Barrow vs. Wilson, 33 Ann. 209; Patterson vs. Maloney, id. 885.
Judgment affirmed.